         Case 1:21-cr-00219-RC Document 49 Filed 05/06/21 Page 1 of 11


                                                            U.S. Department of Justice

                                                            Clianning D. Phillips
                                                            Acting United States Attorney

                                                         District of Columbia


                                                         Judiciary Center
                                                         555Fourtli St., N.W.
                                                         Wasiiington, D.C. 20530




                                                        March 12, 2021

VIA ELECTRONIC MAIL

David Bos, Esq.
Assistant Federal Public Defender                                     CR 21-219 (RC)
Office of the Federal Public Defender
625 Indiana Avenue, N.W., Suite 550
Washington, D.C. 20004

                       Re:     United States v. Sophia Kim
                               Mag. No, 19-282

Dear Mr. Bos:

        This letter sets forth the tull and complete plea offer to your client, Sophia Kim (hereinafter
referred to as "your clienf or "defendant"), from the Office ofthe United States Attorney for the
District of Columbia (hereinafter also referred to as "the Govermnent" or "this Office"). I f your
client accepts the terms and conditions ofthis offer, please have your client execute this document
in the space provided below. Upon receipt of the executed document, this letter will become the
Plea Agreement (hereinafter referred to as "this Agreement"). This plea offer expires i f not
accepted in writing by March 16, 2021. The terms ofthe offer are as follows:

        1.      Charges and Statutory Penalties

       Your client agrees to plead guilty to a criminal Information, a copy ofwhich is attached,
charging your client with Banlc Fraud, in violation of 18 U.S.C. § 1344.

        Your client understands that a violation of 18 U.S.C. § 1344 carries a maximum sentence
of 30 years of imprisomnent; a fine of $ 1,000,000 or twice the pecuniary gain or loss ofthe offense,
pursuant to 18 U.S.C. §§ 1344 and 3571(d); a term ofsupervised release ofnot more than 5 years,
pursuant to 18 U.S.C. § 3583(b)(1); mandatory restitution under 18 U.S.C. § 3663A; and an
obligation to pay any applicable interest or penalties on fines and restitution not timely made.

       In addition, your client agrees to pay a special assessment of $100 per felony conviction to
the Clerk of the United States District Court for the District of Columbia. Your client also


                                            Page l o f 12
         Case 1:21-cr-00219-RC Document 49 Filed 05/06/21 Page 2 of 11




iinderstands that, pursuant to 18 U.S.C. § 3572 and § 5E1.2 ofthe United States Sentencing
Commission, Guidelines Manual (2018) (hereinafter "Sentencing Guidelines," "Guidelines," or
"U.S.S.G."), the Court may also impose a fine that is sufficient to pay the federal govermnent the
costs of any imprisomnent, term of supemsed release, and period of probation. Further, your
client understands that, if your client has two or more convictions for a crime of violence or felony
dmg offense, your client may be subject to the substantially higher penalties provided for in the
career-offender statutes and provisions of the Sentencing Guidelines.

        2.      Factual Stipulations

        Your client agrees that the attached "Statement of Offense" fairly and accurately describes
your client's actions and involvement in the offense to which your client is pleading guilty. Please
have your client sign and rehirn the Statement of Offense as a written proffer of evidence, along
with this Agreement.

        3.      Additional Charges

         In consideration of your client's guilty plea to the above offense, your cUent will not be
fiirther prosecuted criminally by this Office for the conduct set forth in the attached Statement of
Offense.

        After the entry of your client's plea of guilty to the offense identified in paragraph 1 above,
your client will not be charged with any non-violent criminal offense in violation of Federal or
District of Columbia law which was committed within the District of Columbia by your client
prior to the execution of this Agreement and about which this Office was made aware by your
client prior to the execution ofthis Agreement. However, the United States expressly reserves its
right to prosecute your client for any crime of violence, as defined in 18 U.S.C. § 16 and/or 22
D.C. Code § 4501, i f in fact your chent coimnitted or commits such a crime of violence prior to or
after the execution of this Agreement.

       4.      Sentencing Guidelines Analysis

        Your client understands that the sentence in this case will be determined by the Court,
pursuant to the factors set forth in 18 U.S.C. § 3553(a), including a consideration ofthe Sentencing
Guidelines. Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), and to assist the Court
in detennining the appropriate sentence, the parties agree to the following:

               A.      Estimated Offense Level Under the Guidehnes

       The parties agree that the following Sentencing Guidelines sections apply:

       U.S.S.G. § 2B1.1(a)(1)         Base Offense Level                                      7
       U.S.S.G. § 2B 1.1(b)(1)(H)     Specific Offense Characteristic:
                                      More than $550,000 loss                                 14
       U.S.S.G. § 2Bl.l(b)(2)(A)(iii) Specific Offense Characteristic:
                                      Financial hardship to one or more victims               2


                                            Page 2 of 12
         Case 1:21-cr-00219-RC Document 49 Filed 05/06/21 Page 3 of 11




         U.S.S.G. § 2Bl.l(b)(17)(A)     Specific Offense Cliaracteristic:
                                        More than $ 1,000,000 from financial institution      2
         U.S.S.G. § 3B1.3               Role in the Offense:
                                        Abuse of Position of Trast                            2

                                                                              Total           27
                Acceptance of Responsibility

         The Government agrees that a 2-level reduction will be appropriate, pursuant to U.S.S.G.
 § 3E1.1, provided that your client clearly demonstrates acceptance of responsibility, to the
 satisfaction ofthe Govermnent, through your client's allocution, adherence to every provision of
 this Agreement, and conduct between entry ofthe plea and imposition of sentence.

        Nothing in this Agreement limits the right of the Govermnent to seek denial of the
adjustment for acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1, and/or imposition of an
adjustment for obstruction of justice, pursuant to U.S.S.G. § 3C1.1, regardless of any agreement
set forth above, should your client move to withdraw your client's guilty plea after it is entered, or
should it be determined by the Govermnent that your client has either (a) engaged in conduct,
unlcnown to the Govermnent at the time of the signing of this Agreement, that constitutes
obstmction of justice, or (b) engaged in additional criminal conduct after signing this Agreement.

        In accordance with the above, the Estimated Offense Level will be at least 24.

                B.     Estimated Criminal History Category

       Based upon the information now available to this Office, your client has March 1, 2013
felony criminal convictions for Filing a False Individual Incoine Tax Return and Tax Evasion in
U.S. District Court for the Eastem District of Vrginina CaseNo. 1:12CR000434-001.

        Accordingly, your client is estimated to have 3 criminal history points and your client's
Criminal History Category is estimated to be I I (the "Estimated Criminal History Category").
Your client aclcnowledges that after the pre-sentence investigation by the United States Probation
Office, a different conclusion regarding your client's criminal convictions and/or criminal history
points may be reached and your client's criminal history points may increase or decrease.

               C.      Estimated Guidelines Range

        Based upon the Estimated Offense Level and the Estimated Criminal History Category set
forth above, your client's estimated Sentencing Guidelines range is 57 months to 71 months (the
"Estimated Guidelines Range"). In addition, the parties agree that, pursuant to U.S.S.G. § 5E1.2,
should the Court impose a fine, at Guidelines level 24, the estimated applicable fine range is
$20,000 to $200,000. Your client resei-ves the right to ask the Court not to impose any applicable
fine.

       The parties agree that, solely for the purposes of calculating the applicable range under the
Sentencing Guidelines, neither a downward nor upward departure from the Estimated Guidelines


                                           Pages of 12
         Case 1:21-cr-00219-RC Document 49 Filed 05/06/21 Page 4 of 11




 Range set forth above is warranted. Except as provided for in the "Reservation of Allocution"
 section below, the parties also agree that neither party will seek any offense-level calculation
 different from the Estimated Offense Level calculated above in subsection A. However, the parties
 are free to argue for a Criminal History Category different from that estimated above in subsection
 B.

         Your client understands and aclcnowledges that the Estimated Guidelines Range calculated
 above is not binding on the Probation Office or the Court. Should the Court or Probation Office
 determine that a guidelines range different from the Estimated Guidelines Range is applicable, that
 will not be a basis for withdrawal or recission ofthis Agreement by either party.

         Your client understands and acknowledges that the terms of this section apply only to
conduct that occurred before the execution of this Agreement. Should your client coimnit any
conduct after the execution of this Agreement that would form the basis for an increase in your
client's base offense level or justify an upward deparhire (examples ofwhich include, but are not
limited to, obstruction of justice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the probation officer, or the
Court), the Govermnent is free under this Agreement to seek an increase in the base offense level
based on that post-agreement conduct.

        5.      Agreement as to Sentencing Allocution

        The parties fiirther agree that a sentence within the Estimated Guidelines Range would
constitute a reasonable sentence in hght of ah of the factors set forth in 18 U.S.C. § 3553(a), should
such a sentence be subject to appellate review notwithstanding the appeal waiver provided below.
Nevertheless, your client reserves the right to seek a sentence below the Estimated Guidelines
Range based upon factors to be considered in imposing a sentence pursuant to 18 U.S.C. § 3553(a).

        6.      Reservation of Allocution

         The Govermnent and your client reserve the right to describe fially, both orally and in
writing, to the sentencing judge, the nahire and seriousness of your client's misconduct, including
any misconduct not described in the charges to which your client is pleading guilty, to inform the
presentence report writer and the Court of any relevant facts, to dispute any factual inaccuracies
in the presentence report, and to contest any matters not provided for in this Agreement. The parties
also resei-ve the right to address the correctness of any Sentencing Guidelines calculations
determined by the presentence report writer or the court, even i f those calculations differ from the
Estimated Guidelines Range calculated herein. In the event that the Court or the presentence
report writer considers any Sentencing Guidelines adjustments, depaitures, or calculations
different from those agreed to and/or estimated in this Agreement, or contemplates a sentence
outside the Guidelines range based upon the general sentencing factors listed in 18 U.S.C. §
3553(a), the parties reserve the right to answer any related inquiries from the Court or the
presentence report writer and to allocute for a sentence within the Guidelines range, as ultimately
determined by the Court, even i f the Guidelines range ultimately determined by the Court is
different from the Estimated Guidelines Range calculated herein.



                                           Page 4 of 12
         Case 1:21-cr-00219-RC Document 49 Filed 05/06/21 Page 5 of 11




          In addition, i f in this Agreement the parties have agreed to recoimnend or refrain from
 recommending to the Court a particular resolution of any sentencing issue, the parties reserve the
 right to full allocution in any post-sentence litigation. The parties retain the Ml right of allocution
 in connection with any post-sentence motion which may be filed in this matter and/or any
 proceeding(s) before the Bureau of Prisons. In addition, your client aclaiowledges that the
 Government is not obligated and does not intend to file any post-sentence downward departure
 motion in this case pursuant to Rule 35(b) ofthe Federal Rules of Criminal Procedure.

         7-      Court Not Bound bv this Agreement or the Sentencing Guidelines

        Your client understands that the sentence in this case will be imposed in accordance with
  18 U.S.C. § 3553(a), upon consideration of the Sentencing Guidelines. Your chent further
 understands that the sentence to be imposed is a matter solely within the discretion ofthe Court.
 Your client aclaiowledges that the Court is not obligated to follow any reconmiendation ofthe
 Govermnent at the time of sentencing. Your client understands that neither the Govermnent's
 recoimnendation nor the Sentencing Guidelines are binding on the Court.

         Your client acloiowledges that your client's entry of a guilty plea to the charged offense
authorizes the Court to impose any sentence, up to and including the stahitory maximum sentence,
which may be greater than the applicable Guidelines range. The Governnient cannot, and does
not, malce any promise or representation as to what sentence your client will receive. Moreover,
it is understood that your client will have no right to withdraw your client's plea of guilty should
the Court impose a sentence that is outside the Guidelines range or i f the Court does not follow the
Govermnent's sentencing reconmiendation. The Governnient and your client will be bound by
this Agreement, regardless of the sentence imposed by the Court. Any effort by your client to
withdraw the guilty plea because of the length of the sentence shall constitute a breach of this
Agreement.

        8.      Conditions of Release

         Your client aclcnowledges that, although the Govermnent will not seek a change in your
client's release conditions pending sentencing, the final decision regarding your client's bond
stahis or detention will be made by the Court at the time of your client's plea of guihy. The
Govermnent may move to change your client's conditions of release, including requesting that
your client be detained pending sentencing, i f your client engages in further criminal conduct prior
to sentencing or i f the Govermnent obtains information that it did not possess at the time of your
client's plea of guilty and that is relevant to whether your client is likely to flee or pose a danger
to any person or the community. Your client also agrees that any violation of your client's release
conditions, any misconduct by your client, or any inability or failure on the part of your client to
continue your client's cooperation with the Govermnent, may resuh in the Government filing an
ex parte motion with the Court requesting that a bench warrant be issued for your client's arrest
and that your client be detained without bond while pending sentencing in your client's case.




                                            Page 5 of 12
         Case 1:21-cr-00219-RC Document 49 Filed 05/06/21 Page 6 of 11




         9.      Waivers

                 A.      Venue

         Your client waives any challenge to venue in the District ofColumbia.

                 B.      Statute of Limitations

          Your client agrees that, should the conviction following your client's plea of guilty
 pursuant to this Agreement be vacated for any reason, any prosecution, based on the conduct set
 forth in the attached Statement of Offense, that is not time-barred by the applicable statute of
 limitations on the date ofthe signing of this Agreement (including any counts that the Government
 has agreed not to prosecute or to dismiss at sentencing pursuant to this Agreement)may be
 coimiienced or reinstated against your client, notwithstanding the expiration of the statute of
 limhations between the signing of this Agreement and the coimneneement or reinstatement of such
 prosecution. It is the intent of this Agreement to waive all defenses based on the statnte of
 limitations with respect to any prosecution of conduct set forth in the attached Statement of Offense
 that is nottime-baiTcdon the date that this Agreement is signed.

                C.      Trial Rights

          Your client understands that by pleading guihy in this case your client agrees to waive
 certain rights afforded by the Constihition ofthe United States and/or by stahite or rale. Your
 client agrees to forego the right to anyfiartherdiscovery or disclosures of infonnation not already
 provided at the time of the entry of your client's guilty plea. Your client also agrees to waive,
 ainong other rights, the right to be indicted by a Grand Jury, the right to plead not guilty, and the
 right to a jury trial. If there were a jury trial, your client would have the right to be represented by
 counsel, to confront and cross-examine witnesses against your client, to challenge the admissibility
 of evidence offered against your client, to compel witnesses to appear for the purpose of testifying
 and presenting other evidence on your client's behalf, and to choose whether to testify. If there
were a jury trial and your client chose not to testify at that trial, your client would have the right to
have the jury instracted that your client's failure to testify could not be held against your client.
Your client would further have the right to have the jury instracted that your client is presumed
innocent until proven guilty, and that the burden would be on the United States to prove your
client's guilt beyond a reasonable doubt. If your client were found guilty after a trial, your client
would have the right to appeal your client's conviction. Your client understands that the Fifth
Amendment to the Constihition of the United States protects your client from the use of self-
incriminating statements in a criminal prosecution. By entering a plea of guilty, your elient
laiowingly and voluntarily waives or gives up your client's right against self-incrimination.

         Your client aclaiowledges discussing with you Rule 11(f) ofthe Federal Rules of Criminal
Procedure and Rule 410 ofthe Federal Rules of Evidence, which ordinarily limit the admissibility
of statements made by a defendant in the course of plea discussions or plea proceedings i f a guihy
plea is later withdrawn. Your client laiowingly and voluntarily waives the rights that arise under
these rales in the event your client withdraws your client's guilty plea or withdraws from this
Agreement after signing it.


                                             Page 6 of 12
          Case 1:21-cr-00219-RC Document 49 Filed 05/06/21 Page 7 of 11




        Your client also agrees to waive all constitutional and statutory rights to a speedy sentence
 and agrees that the plea of guilty pursuant to this Agreement will be entered at a time decided upon
 by the paities with the concurrence of the Court. Your client understands that the date for
 sentencing will be set by the Court.

                  D.      Appeal Rights

          Your client agrees to waive, insofar as such waiver is permitted by law, the right to appeal
  the conviction in tliis case on any basis, including but not limited to claiiii(s) that (1) the stahite to
  which your client is pleading guilty is unconstihitional, and (2) the admhted conduct does not fall
  within the scope ofthe statute. Your client understands that federal law, specifically 18 U.S.C. §
  3742, affords defendants the right to appeal theh sentences in certain circumstances. Your client
  also agrees to waive the right to appeal the sentence in this case, including but not limited to any
  term of imprisomnent, fine, forfeiture, award of restitiition, term or condition of supemsed release,
  authorhy of the Court to set conditions of release, and the manner in which the sentence was
  determined, except to the extent the Court sentences your client above the stahitoiy maximum or
 guidelines range determined by the Court, hi agreeing to this waiver, your client is aware that
 your chent's sentence has yet to be detennined by the Court. Realizing the uncertainty in
 estimating what sentence the Court ultimately will impose, your client laiowingly and willingly
 waives your client's right to appeal the sentence, to the extent noted above, in exchange for the
 concessions made by the Goveniment in this Agreement. Notwithstanding the above agreement
 to waive the right to appeal the conviction and sentence, your client retains the right to appeal on
 the basis of ineffective assistance of counsel, but not to raise on appeal other issues regarding the
 conviction or sentence.

                 E.      Collateral Attack

        Your client also waives any right to challenge the conviction entered or sentence imposed
under this Agreement or othemise attempt to modify or change the sentenee or the manner in
which it was determined in any collateral attack, including, but not liinited to, a motion brought
under 28 U.S.C. § 2255 or Federal Rule of Civil Procedure 60(b), except to the extent such a
motion is based on newly discovered evidence or on a claim that your client received ineffective
assistance of counsel. Your client resei-ves the right to file a motion brought under 18 U.S.C.
§ 3582(c)(2), but agrees to waive the right to appeal the denial of such a motion.

                F.      Witness Fees

        Your client fiirther agrees to waive all rights, claims, or interest in any witness fee that
your chent may be ehgible to receive pursuant to 28 U.S.C. § 1821 for your client's appearance
at any grand jury, witness conference, or court proceeding, during the course of your client's
cooperation pursuant to this Agreement or any term of your client's incarceration.

                G.      Hearings by Video Teleconference and/or Teleconference

        Your client agrees to consent, under the CARES Act, Section 15002(b)(4) and othemise,
to hold any proceedings in this matter - specifically including but not linhted to presentment, initial


                                             Page 7 of 12
         Case 1:21-cr-00219-RC Document 49 Filed 05/06/21 Page 8 of 11




  appearance, plea hearing, and sentencing - by video teleconference and/or by teleconference and
  to waive any rights to demand an in-person/in-Court hearing. Your client fuither agrees to not
  challenge or contest any findings by the Court that it may properly proceed by video
  teleconferencing and/or telephone conferencing in this case because, due to the COVID-19
 pandemic, an in-person/in-Couit hearing cannot be conducted in person without seriously
 jeopardizing public health and safety and that ftirther there are specific reasons in this case that
 any such hearing, including a plea or sentencing hearing, cannot be fuither delayed without serious
 harm to the interests of justice.

         10.     Use of Self-Incriminating Information

          The Government and your client agree, in accordance with U.S.S.G. § IB 1.8, that the
 Government will be free to use against your client for any purpose at the sentencing in this case or
 in any related criminal or civil proceedings, any self incriminating information provided by your
 client pursuant to this Agreement.

         11.    Restitution

        Your client understands that the Court has an obligation to determine whether, and in what
 amount, mandatory restihition apphes in this case under 18 U.S.C. § 3663A. Apart from that
 determination of mandatory restitution, your client agrees to pay restitution in the amount of
 $1,502,016.21 to the Universal BaUet Foundation d/b/a the Kirov Academy of Bahet.

         Payments of restihition shall be made to the Clerk ofthe Court, hi order to facihtate the
 collection of financial obligations to be imposed in coimection with this prosecution, your client
 agrees to disclose fully all assets in whieh your client has any interest or over which your client
 exercises control, directly or indirectiy, including those held by a spouse, nominee or other third
party. Your client agrees to submit a completed financial statement on a standard financial
disclosure form which has been provided to you with this Agreement to the Financial Litigation
Unh ofthe United States Attorney's Office, as it directs. Ifyou do not receive the disclosure form,
your client agrees to request one fi-om usadc.ecfflu@usa.doj.gov. Your client will complete and
electronically provide the standard financial disclosure form to usadc.ecfflu@usa.doj.gov 30 days
prior to your client's sentencing. Your client agrees to be contacted by the Financial Litigation
Umt of the United States Attorney's Offiee, tln-ough defense counsel, to complete a financial
statement. Upon review, if there are any follow-up questions, your client agrees to cooperate with
the Financial Litigation Umt. Your client promises that the financial statement and disclosures
will be complete, accurate and tmthfiil, and understands that any willfiil falsehood on the financial
statement could be prosecuted as a separate crime punishable under 18 U.S.C. § 1001, which
carries an additional five years' incarceration and a fine.

        Your client expressly authorizes the United States Attorney's Office to obtain a credit
repoit on your client in order to evaluate your client's ability to satisfy any financial obligations
imposed by the Court or agreed to herein.

       Your client understands and agrees that the restihition or fines imposed by the Court will
be due and payable immediately and subject to iimnediate enforcement by the Umted States. I f


                                           Page 8 of 12
         Case 1:21-cr-00219-RC Document 49 Filed 05/06/21 Page 9 of 11




 the Court imposes a schedule of payments, your client understands that the schedule of payments
 is merely a minimum schedule of payments and will not be the only method, nor a limitation on
 the methods, available to the Unhed States to enforce the criminal judgment, including without
 limitation by administiative offset. If your client is sentenced to a term of imprisomnent by the
 Court, your client agrees to participate in the Bureau of Prisons' Imnate Financial Responsibility
 Program, regardless of whether the Court specifically imposes a schedule of payments.

         Your client certifies that your client has made no transfers of assets in contemplation of
 this prosecution for the purpose of evading or defeating financial obligations that are created by
 this Agreement and/or that may be imposed by the Court. In addition, your client promises to
 make no such transfers in the fiihire until your elient has fiilfiUed the financial obligations under
 this Agreement.

         12.     Forfeiture

         (a) Your client agrees to the forfeitiare set forth in the Forfeihxre Allegation in the Criminal
 Information to which your client is pleading guilty. Specifically, your client agrees to the entiy of
 a forfeihire money judgment in the amount of $1,502,016.21, which is equal to the value of any
 property, real or personal, which constitiites or is derived from proceeds haceable to the offense
 in Count One of the Information to which your client is pleading guilty.

        (b) Your client agrees that the proffer of evidence supporting your client's guihy plea is
sufficient evidence to support this forfeiture. Your client agrees that this Order will become fmal
as to your client when it is issued and will be part of your client's sentence, pursuant to Federal
Rule of Criminal Procedure 32.2(b)(4)(A).

        (c) Your client agrees that this plea agreement permits the government to seek to forfeit
any of your client's assets, real or personal, that are subject to forfeiture under any federal statiate,
whether or not this agreement specifically identifies the asset. Regarding any asset or property^
your client agrees to forfeitiire of all interest in: (1) any property, real or personal, which constihites
or is derived from proceeds traceable to the offense alleged in Count One, to which your client is
pleading guilty; and (2) any substihite assets for property othemise subject to forfeiture See 18
U.S.C. §§ 982(a)(2) and 981(a)(1)(C), and 21 U.S.C. § 853(p).

         (d) Your client agrees that the government may choose in its sole discretion how h wishes
to aecomplish forfeihire of the property whose forfeihire your client has consented to in this plea
agreement, whether by criminal or civil forfeihire, using judicial or non-judicial forfeitiire
processes. I f the govermnent chooses to effect the forfeitiire provisions ofthis plea agreement
tlirough the criminal forfeiture process, your client agrees to the entiy of orders of forfeitiire for
such property and waives the requirements of Federal Rule of Criminal Procedure 32.2 regarding
notice ofthe forfeitiire in the charging instrument, announcement ofthe forfeitiire at sentencing,
and incorporation ofthe forfeihire in the judgment. Your client understands that the forfeihire of
assets is part of the sentence that may be imposed in this case.

        (e) Your client agrees to take all necessary actions to identify all assets over which your
client exercises or exercised control, directly or indirectly, at any time since January 1, 2015, or in
which your client has or had during that time any financial interest. Your client agrees to take all
steps as requested by the Government to obtain from any other parties by any lawfiil means any

                                             Page 9 of 12
         Case 1:21-cr-00219-RC Document 49 Filed 05/06/21 Page 10 of 11




 records of assets owned at any time by your client, Your elient agrees to provide and/or consent
 to the release of your client's tax returns for the previous five years. Your elient agrees to take all
 steps as requested by the Govermnent to pass clear title to forfeitable interests or to property to the
 United States and to testify truthfiilly in any judicial forfeiture proceeding,

         (f) Your client agrees to waive all constitutional and statutory challenges in any mamier
 (including, but not liinited to, dhect appeal) to any forfeitiire earned out in accordance with this
 plea agreement on any grounds, including that the forfeihire constitiites an excessive fine or
 punishment,

          (g) This Office agrees to make a non-binding referral to the Money Laundering and Asset
 Recovery Section at the Department of Justice that any monies obtained from the defendant
 tln-ough forfeitiire be distributed to the victims of the offense in accordance with any restihition
 order entered in this case. Your client understands that i f this request is denied, your client will be
 liable to pay both the restitution and forfeitiire judgments. Your client understands that forfeitiire
 and restitiition are separate obligations and that that the Court does not have the authority to offset
 them against each other.

         13.    Breach of Agreement

        Your client understands and agrees that, i f after entering this Agreement, your client fails
specifically to perform or to fiilfill completely each and every one of your client's obhgations
under this Agreement, or engages in any criminal activity prior to sentencing, your client will have
breached this Agreement, hi the event of such a breach: (a) the Govermnent will be free from its
obligations under this Agreement; (b) your client will not have the right to withdraw the guilty
plea; (c) your client will be fiilly subject to criminal prosecution for any other crimes, including
perjury and obstruction of justice; and (d) the Governnient will be free to use against your client,
dhectly and indirectiy, in any criminal or civil proceeding, all statements made by your client and
any ofthe information or materials provided by your client, including such statements, information
and materials provided pursuant to this Agreement, and including your client's statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure.

        Your client understands and agrees that the Govermnent shall be required to prove a breach
ofthis Agreement only by a preponderance ofthe evidence, except where such breach is based on
a violation of federal, state, or local criminal law, which the Govermnent need prove only by
probable cause in order to establish a breach ofthis Agreement.

        Nothing in this Agreement shall be construed to permit your client to commit perjury, to
make false statements or declarations, to obstmct justice, or to protect your client from prosecution
for any crimes not included within this Agreement or committed by your client after the execution
ofthis Agreement. Your client understands and agrees that the Govermnent reserves the right to
prosecute your client for any such offenses. Your client fiirther understands that any perjury, false
stateinents or declarations, or obstmction of justice relating to your client's obligations under this
Agreement shall constitiite a breach of this Agreement, hi the event of such a breach, your client
will not be allowed to withdraw your client's guilty plea.



                                            Page 10 of 12
        Case 1:21-cr-00219-RC Document 49 Filed 05/06/21 Page 11 of 11




                                 DEFENDANT'S ACCEPTANCE

        I have read every page of this Agreement and have discussed it with my attorney, David
Bos. I fiilly understand this Agreement and agree to h without reservation. I do this voluntarily
and of my own free will, intending to be legally bound. No tlueats have been made to me nor am
I under the influence of anything that could impede my ability to understand this Agreement fiilly.
I am pleading guilty because I am in fact guilty ofthe offense identified in this Agreement.

       I reaffirm that absolutely no promises, agreements, understandings, or conditions have
been made or entered into in connection with my decision to plead guilty except those set forth in
this Agreement. I am satisfied with the legal services provided by my attorney in connection with
this Agreement and matters related to it.




                                      Sophia Kim
                                      Defendant


                            ATTORNEY'S ACKNOWLEDGMENT

        I have read every page of this Agreement, reviewed this Agreement with my client, Sophia
Kim and fiilly discussed the provisions of this Agreement with my client. These pages accurately
and completely set forth the enthe Agreement. I concur in my client's desire to plead guilty as set
forth in this Agreement.




                                     David Bos
                                     Attorney for Defendant




                                         Page 12 of 12
